PER CURIAM.
The defendant/appellant, D.W., was charged with throwing a deadly missile. At the close of the state’s case the defendant moved for an acquittal on the basis that the state failed to prove that venue was in Broward County. The trial court reopened the case to allow in additional evidence concerning venue. Subsequently D.W. was adjudicated a delinquent and the trial court imposed a condition of community control which required that D.W. not cause himself to be arrested. D.W. appeals. The state concedes that the provi*1156sion regarding community control was error pursuant to In re A.R., 554 So.2d 640 (Fla. 4th DCA 1989). We affirm the adjudication of delinquency and vacate the provision of community control which requires that D.W. not get himself arrested.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
ANSTEAD, LETTS and WALDEN JJ., concur.